Title: To Thomas Jefferson from William Dunbar, 15 February 1805
From: Dunbar, William
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Natchez 15th. february 1805
                  
                  The great irregularities and delays which the mail has experienced to and from this territory for some time past, has rendered it impossible that any report I might have prepared could possibly reach you before the end of the Sessions of Congress, which I presume must necessarily terminate by the 4th. day of March: I am much concerned at this delay, as the information we have collected respecting the neighbouring rivers would have served to awaken the Subject & induce more liberal provision by Congress for the important object of exploring rivers much more interesting than the one we have visited: our excursion might certainly have been completed with a saving of one month in time, if our boat had been properly constructed: Doctor Hunter’s ideas were not correct upon that Subject. Our voyage has furnished us with experimental knowledge which may be useful to future Explorers, on this Subject I will take the liberty of conveying my thoughts hereafter.
                  Having given up the idea of forwarding a report, for the reasons above mentioned, which would be only anticipating the present outlines of the information you will receive from the Journals, I have therefore given my attention wholly to the transcribing of my Journals and to Calculating the Longitudes which the want of Conveniency induced me to postpone untill my return. My progress has been much retarded by almost perpetual interruptions by friends and acquaintances curious to inquire news of the western country: having procured an amanuensis (tho’ of small experience) we shall I hope proceed with more speed. The present is accompanied by the first sheets of the geometrical Survey, which will be soon followed by the remainder. It will be seen that the Latitude was ascertained every favorable day, and observations for the Longitude were occasionally made, tho’ I do not think it is of importance to regard the latter, except at the Post of Washita and at the hot springs: at those two points, more time permitted the observations to be regular and complet & consequently more correct; and moreover those places are the most important of the Voyage in respect to the Longitude, because the Post of the Washita is perhaps the most easterly point of that river, being nearly under the same meridian with the Natchez; and the hot springs form the Western limit of our Voyage, being in Lat: 34° 31’ and about 6h. 13½’ West of Greenwich.
                  I have in my last made mention of the green moss of the hot springs inhabited by testaceous animals; I have not made any attempts to reanimate them, tho’ I conceive it to be very possible by the aid of water possessing the same properties with that of the hot springs—I enclose a small Specimen of the moss, which you will see is attached to the leaf of a tree: the first formation of this moss is by thin extended laminae, which acquires no other form under the swift course of the stream, but in certain lateral situations where small pools are formed and the water in a state of some repose, the moss shoots up perpendicularly to the length of ½ to ¾ of an inch; the small specimen enclosed is of that kind, which I hope will not be too much bruised by Carriage; I conceive that if good soft or river water were prepared by being boiled upon powdered limestone sharpened by Carbonic Acid, which would enable it to take up a little iron as well as lime; such prepared water might restore to life both the moss and the testaceous animal, of which last, great numbers will no doubt be found upon the moss.
                  The few sheets of the Journal now sent have been Carefully compared and Corrected.
                  I have the honor to be most respectfully Your Obedient Servant,
                  
                     William Dunbar 
                     
                  
               